Title: To George Washington from Brigadier General Casimir Pulaski, 15 November 1778
From: Pulaski, Casimir
To: Washington, George


  
    [Sussex Court House, N.J., 15 November 1778]
  
  He [Pulaski] informs that he will march towards Colefort—but will halt at Rosecrantz till further orders, as his horses are in want of refreshment—suffered much while employed at Egg Harbour—did not fare well at Sussex—and as there is good forage at Rosecrantz and none at Coles fort on the other side the Delaware that place having been burnt by the indians—He observes if he is to make an attack upon the indians he must take a little time to recover force and gain information; if he is to take his quarters Coles fort for the reason above assigned appears to him an improper place—Rosecrantz a good one—and near enough for defence. He is however ready to obey—He hopes that having conducted his legion to its destination you will permit him to go to Philadelphia, as the War being kindled  
    
    
    
    in Europe in the neighbourhood of his o<wn> country and near an end here he wi<shes> to return in hope of an opportunity of making head once more against his enemies.
All he wishes is to leave his corps in such a state that it may be of service and gain him the approbation to this country—He is happy to have been able to contribute, though in a very small degree to aid Yr Excly’s efforts for establishing a new republic. He flatters himself that his disinterestedness and zeal will have gained him some share in your esteem which is all he desires.
He recommends Cou[n]t Colkouski to you as a brave and useful officer who served under him in Poland—requests he may be placed in his legion with the rank of Capt.—the pay of a lieutenant and to do the duty of one ’till he can have an opportunity of making himself known.
